OPINION OF THE COURT
Rubin, J.
This Court is asked to vacate a plea on the ground that defense counsel made affirmative, material misrepresentations concerning defendant’s immigration status, thereby rendering counsel’s assistance ineffective. It is axiomatic that the ground advanced for vacating a negotiated plea must be an adverse consequence of entering into the negotiated plea agreement. As the federal detainer under which defendant remains in custody was issued prior to the entry of the plea and as there is no intimation that the detainer would have been vacated had defendant proceeded to trial, it is not merely a “collateral consequence” of the criminal proceedings (see People v Ford, 86 NY2d 397, 403); it is entirely unrelated to the disposition of the state prosecution. As it is not a consequence of actions taken in the course of state proceedings, it is completely beyond the control of the court system {id.) and immaterial to either the fairness of the plea agreement or the effectiveness of counsel’s representation.
Defendant, who was convicted of kidnapping, was granted a new trial on appeal (248 AD2d 73, lv denied 93 NY2d 875), culminating in the entry of a negotiated plea on October 21, 1999. Prior to entering into the plea agreement, defendant was erroneously advised by counsel that there was no Immigration and Naturalization Service detainer outstanding against him (as confirmed to defense counsel by the prosecutor). Supreme Court then pronounced sentence, imposing 2 to 6 years with credit for time served. As a result, defendant was subject to immediate release, having been incarcerated since his arrest on April 25, 1992, a period of 7V2 years. While the Department of Correction was processing defendant’s release papers, it was learned that the Immigration and Naturalization Service had lodged a detainer against defendant on June 29, 1999.
Defendant moved to vacate his plea (CPL 440.10 [1] [b], [h]) on the ground that he had agreed to plead guilty under a misapprehension of his immigration status. However, at the time defendant made this motion, judgment had not yet been entered on the sentence, rendering CPL 440.10 inapplicable by its terms. Thereafter, defendant moved to vacate his plea pursuant to CPL 220.60.
While CPL 220.60 only permits a motion to be interposed prior to the imposition of sentence, Supreme Court declined to *92consign defendant to what it deemed to be a procedural void. The court held that “imposition of sentence” should be construed to include both the pronouncement of sentence and its subsequent incorporation into the judgment of conviction. However, the court’s precise basis for granting defendant’s motion to vacate his plea remains elusive. For the purposes of CPL 220.60, the court held that “defendant was personally defrauded” and, for the purposes of CPL 440.10, that counsel’s representation had been both “grossly ineffective” in misrepresenting a material fact to defendant and, alternatively, that judgment should be vacated in the interest of justice.
The People contend, as they did on the motion, that relief pursuant to CPL 440.10 is unavailable because the court had not yet entered a judgment of conviction and, in any event, because Supreme Court lacks authority to grant such relief in the interest of justice (People v Reyati, 254 AD2d 199, 200, lv denied 93 NY2d 856 [relief limited to ground specified in CPL 440.10 (1)]; see also People v Agero, 234 AD2d 94 [no authority to grant relief on general equitable grounds]). In addition, they argue that the discretion to vacate a guilty plea pursuant to CPL 220.60 (3) is unavailable because that provision specifically contemplates a motion made “[a]t any time before the imposition of sentence,” and not, as Supreme Court construed it, before the entry of judgment.
On appeal, defendant does not attempt to identify a particular statutory basis for the requested relief beyond the assertion that it is an “illogical, strained, and unfair interpretation of the law” to require a defendant to compel entry of judgment and pursue his postjudgment remedies pursuant to CPL 440.10. Defendant does not maintain, as an alternative ground for relief, that Supreme Court acted to correct a clerical error where “the corrections made after sentencing not only were evident from the record but also fully comported with the expectation of the court, the prosecutor and the defendant at the time sentence was imposed” (Matter of Campbell v Pesce, 60 NY2d 165, 169, citing People v Minaya, 54 NY2d 360, cert denied 455 US 1024; People v Wright, 56 NY2d 613). Defendant merely intimates that Supreme Court’s ruling can be justified on the ground that it vacated a judgment obtained by fraud or misrepresentation (see Matter of Lockett v Juviler, 65 NY2d 182, 186-187). On appeal, he contends that we “should affirm the lower court’s refusal to enforce a bargain predicated upon a material misrepresentation.”
The record contains nothing to impugn the good faith of either the prosecutor or defense counsel in conveying informa*93tion to defendant concerning his immigration status. More significantly, the record does not reflect how defendant’s unawareness of the detainer lodged by the Immigration and Naturalization Service affected his expectations with respect to deportation. In particular, defendant has failed to demonstrate that the detainer made any substantive difference to his circumstances at the time he entered his plea so as to render counsel’s representation less than effective. In short, while defendant has established a misrepresentation, albeit inadvertent, he has failed to show that it is material to the interposition of his guilty plea.
As stated in People v Ford (86 NY2d at 402-403), “A trial court has the constitutional duty to ensure that a defendant, before pleading guilty, has a full understanding of what the plea connotes and its consequences (People v Harris, 61 NY2d 9, 19; Boykin v Alabama, 395 US 238, 244).” The Court continued (at 403), “Deportation is a collateral consequence of conviction because it is a result peculiar to the individual’s personal circumstances and one not within the control of the court system.” It concluded (at 403) that, as a general rule, it is unnecessary for the court to inform a defendant of the potential for deportation before accepting a guilty plea, and counsel’s failure to so advise a client does not constitute ineffective representation (at 404).
Defendant urges this Court to adopt the position taken by some federal courts that, under appropriate circumstances, affirmative misstatements by defense counsel as to a client’s immigration status may comprise ineffective assistance, a question not before the Court of Appeals in Ford and therefore not considered (id. at 405). However, defendant consistently maintains that “a material fact was directly misrepresented by defense counsel” and brings no case to this Court’s attention in which a negotiated plea has been vacated where its entry had absolutely no effect on the defendant’s immigration status (cf. United States v Khalaf, 116 F Supp 2d 210, 215-216 [D Mass] [plea entered on erroneous advice that defendant would not be deported]; United States v Corona-Maldonado, 46 F Supp 2d 1171, 1173 [D Kan] [same]; People v Correa, 124 Ill App 3d 668, 465 NE2d 507, affd 108 Ill 2d 541, 485 NE2d 307 [same]). In a case where the affirmative misrepresentation was material insofar as the guilty plea exposed the defendant to deportation, the 11th Circuit Court of Appeals nevertheless declined to hold that counsel’s assistance was ineffective, instead directing a hearing as to the informed nature of the plea based upon the *94defendant’s colorable claim of innocence (Downs-Morgan v United States, 765 F2d 1534, 1541 [attorney misinformed defendant that guilty plea would not result in deportation]). In this connection, the court noted that the necessity to obtain a guilty plea “ ‘made intelligently and voluntarily * * * is not a requirement that all advice offered by the defendant’s lawyer withstand retrospective examination in a post-conviction hearing’ ” (id. at 1538-1539, quoting McMann v Richardson, 397 US 759, 770).
The instant matter is clearly distinguishable from the cases relied upon by defendant. Defendant was subject to the Immigration and Naturalization Service detainer before he entered his plea of guilty and would have remained subject to the detainer had he not entered into the negotiated plea agreement. The record discloses nothing concerning the grounds for lodging the detainer and, given its timing, it seems to have a basis that is completely independent of the criminal charges pending against defendant. In any event, defendant has not argued, much less established, that entry of the plea had any adverse effect on his immigration status. Thus, he has failed to substantiate his argument that the concededly affirmative misrepresentations of his attorney are material so as to implicate the constitutional guarantee of meaningful representation by counsel.
The dissenter takes the position that because defendant was counting on immediate release as the outcome of plea negotiations, the independent federal basis for his continued detention is ipso facto “material” and renders the waiver of his right to a trial less than “knowing and voluntary” (Boykin, 395 US at 244). Defendant, however, does not maintain that his plea was involuntary or unintelligent; only that it was obtained by means of a material misrepresentation of the facts. Furthermore, this view suggests that the courts of this state are somehow responsible for defendant’s continued incarceration, his potential deportation and the dire consequences that might ensue should defendant be returned to his native China. However, these are all matters within the exclusive jurisdiction of the Immigration and Naturalization Service and beyond the control of our courts. First, even if defendant were permitted to vacate his plea, he would still remain in custody under the detainer. Second, whether defendant should be deported, and the particular considerations to be weighed in support or mitigation, will be determined in proceedings before the federal agency. To the extent that defendant’s conviction, upon his *95plea of guilty, might be material to its decision, we note that the felony conviction was no less significant at the time defendant entered into the plea agreement as a factor subjecting him to deportation. Finally, as to matters that are within the control of the courts, defendant received exactly what he bargained for — the disposition of violent felony charges without subjecting himself to further incarceration.
It is apparent that defendant received meaningful representation to the extent that his attorney was successful in reducing a potential sentence of 15 years to life to an effective sentence of time served (Ford, 86 NY2d at 404; see also People v Lantigua, 289 AD2d 21). It is equally apparent that defendant harbored no illusions concerning the potential for his deportation (cf. People v McDonald, 296 AD2d 13); his only concern related to the immediacy of being taken into custody by the Immigration and Naturalization Service. Significantly, defendant does not allege that he was unaware that conviction for a felony offense, whether as the result of a trial or the entry of a guilty plea, would subject him to deportation. The record reveals that defendant’s two accomplices served time for their part in the kidnapping, and defendant stops far short of contending that it is unfair to hold him to the plea agreement because he would have been able to establish his innocence at trial.* Therefore, defendant makes no claim under the Federal Constitution that he was induced to plead guilty by the erroneous advice of counsel (see Ford at 405). Rather, the extent of the detriment identified by defendant is that “it is arguably far easier to fight deportation, or seek asylum, ‘on the outside, with the benefit of friends and family helping him’ ” (quoting Supreme Court’s decision). In the absence of a detainer, defendant also points to “the possibility that he would never come to the attention of the INS.”
That defendant would have preferred" to contest deportation while at liberty or to elude detection by the immigration authorities altogether does not detract from the capable representation afforded by his attorney. For the purposes of the state guarantee of effective assistance of counsel, defendant has not established any prejudice as a consequence of the negotiated plea agreement (People v Benevento, 91 NY2d 708, 713-714 [prejudice is examined generally and is relevant but *96not dispositive]). There is no adverse impact on “the fairness of the process as a whole” that would warrant vacating the plea (id. at 714 [harmless error doctrine inapplicable “in cases involving substantiated claims of ineffective assistance”]), only the collateral consequence that defendant came into the custody of the Immigration and Naturalization Service sooner rather than later. For the purposes of relief pursuant to the Sixth Amendment, the disadvantages of detention do not constitute the requisite prejudice that must result from a deficiency in the performance of counsel (Strickland v Washington, 466 US 668, 687). Finally, defendant has obtained a very favorable disposition given the gravity of the felony charges against him.
In sum, defendant has identified no statutory basis for the motion to vacate his guilty plea. Given the lack of merit to defendant’s application on either federal or state constitutional grounds, it is unnecessary to fashion a procedural remedy to afford relief.
Accordingly, the order of the Supreme Court, New York County (James Yates, J.), entered on or about February 23, 2000, which granted defendant’s motion to withdraw his plea or, in the alternative, to vacate a judgment rendered upon that plea, should be reversed, on the law, and the motion denied.

 In view of defendant’s guilty plea, the dissenter’s contention that this Court has somehow “tum[ed] the presumption of innocence and applicable burdens of proof on their heads” is difficult to fathom. It remains that defendant has asserted no colorable claim of innocence.